United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-1478
                     ___________________________

                          United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                                Marcus Chiles

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                 Appeal from United States District Court
                   for the District of Nebraska - Omaha
                              ____________

                       Submitted: December 30, 2016
                          Filed: January 5, 2017
                              [Unpublished]
                              ____________

Before SHEPHERD, ARNOLD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Marcus Chiles appeals the sentence the district court1 imposed after he pleaded
guilty to a drug charge. His counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the length of the sentence.

       Chiles pleaded guilty after entering into a written plea agreement containing
an appeal waiver. We conclude that the appeal waiver is enforceable. See United
States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and
applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 890-92 (8th
Cir. 2003) (en banc) (discussing enforcement of appeal waivers). Furthermore, we
have independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
and have found no non-frivolous issues for appeal. Accordingly, we grant counsel’s
motion, and we dismiss this appeal.
                       ______________________________




      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                         -2-